Citation Nr: 1640767	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the Veteran timely filed a notice of disagreement (NOD) with a decision denying him entitlement to service connection for chronic kidney disease and "stress."

2.  Entitlement to service connection for a hearing disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss and lumbar spine disabilities and entitlement to non-service connected pension, and from an August 2012 determination by the RO that the Veteran had not filed a timely NOD with an April 2011 rating decision, which in pertinent part denied service connection for chronic kidney disease and stress.

In July 2016, a Board videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file. 

The Board observes that the issue regarding the timeliness of the NOD was not certified to the Board by the RO, as it does not appear that a VA Form 9 was filed following issuance of a May 2013 statement of the case regarding that issue.  However, the Veteran clarified prior to his July 2016 hearing that the VA 9 filed the same date that the May 2013 SOC was issued was in response to the timeliness of the NOD, and the issue was identified as on appeal during the July 2016 hearing.  Therefore, the Board finds that it has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected). 

The Board also observes that while the Veteran has claimed service connection for hearing loss, his complaints and statements during the current appeal regarding his difficulty hearing relate not only to hearing loss but to tinnitus as well, as he has testified as to trouble hearing due to "ringing in my ears."  Thus, as reflected on the title page of this decision, the Board has expanded his bilateral hearing loss claim to include tinnitus, and rephrased the issue as one for service connection for a hearing disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As a final preliminary matter, the Board observes that in a statement received in August 2016, the Veteran's representative asserts that during the July 2016 Board hearing, she and the Veteran were made aware of a June 2014 statement of the case (SOC) that was never received by the Veteran nor his representative.  However, the record shows that the June 2014 SOC was mailed to the Veteran at his current address of record and was not returned as undelivered.  Similarly, the SOC shows that a copy was sent to his representative at her current address of record and was not returned as delivered.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  As such, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran and his representative of the prior June 2014 SOC.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  

Therefore, the Board assumes that the Veteran and his representative received a copy of the June 2014 SOC, but failed to file a timely substantive appeal as to issues addressed therein.  To the extent that the Veteran wishes to reopen or file new claims pertaining to issues addressed in the June 2014 SOC, including service connection for right and left shoulder arthritis, a right hand condition, a chronic kidney disability, a heart condition, headaches, urinary frequency, and major depressive disorder, the Veteran is advised that his statements during the hearing and the August 2016 written statement from the representative, do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a) related to those issues.  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issues of entitlement to service connection for right ear hearing loss, service connection for a lumbar spine disability, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 2, 2011, the RO mailed notification to the Veteran of its April 2011 decision that, in pertinent part, denied service connection for chronic kidney disease and stress.

2.  The Veteran did not file an NOD within one year of being notified of the April 2011 rating decision; statements received in August 2012 and October 2012 are not timely NODs.

3.  The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of an NOD on his own behalf; he has not presented good cause for his failure to timely file an NOD in his challenge to the April 2011 rating decision.

4.  A left ear hearing loss disability for VA purposes was first shown in service.

5.  Tinnitus is related to service-connected left ear hearing loss.




CONCLUSIONS OF LAW

1.  The Veteran's NOD in regard to the April 2011 rating decision was not timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board concludes that VA notification requirements are satisfied. 

In particular, the decision below grants the Veteran's claim for service connection for left ear hearing loss and bilateral tinnitus.  Therefore, there is no reason to belabor the impact of the VCAA on those matters, as any notice defect or duty to assist failure is harmless. 

With respect to the Veteran's appeal of the determination that he did not file a timely NOD with the April 2011 rating decision, which denied service connection for chronic kidney disease and stress, as will be discussed in greater detail below, in April 2011, the RO issued a rating decision denying those claims.  In the accompanying May 2011 notification letter, the RO notified the Veteran of the time limit for filing an NOD.  An August 2012 letter informed him that he had not complied with these time limits and told him how he could appeal the determination that his appeal was untimely.  A May 2013 statement of the case (SOC) explained why his August 2012 NOD was not considered timely filed.

The evidentiary record in the matter of timeliness is complete; the critical facts are determined by what was already received for the record, and when.

II.  Analysis

A. Timeliness of NOD

As an initial matter, the Board notes that the regulations pertaining to Standard Claims and Appeals Forms were amended during the pendency of this appeal.  However, as those amendments are effective March 24, 2015, and this claim was pending prior to that date, the Board will give consideration to the regulations in effect prior to March 24, 2015. 

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2015); see also 38 C.F.R. §§ 20.201, and 20.202 (2015).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201 (2015).

The NOD must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300 (2015). 

An NOD may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such NOD.  38 C.F.R. § 20.301(a) (2015).  If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b) (2015).

To be considered timely, a NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (a) (2015).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b) (2015).

The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. § 20.304 (2015).

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).   Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Board finds that the Veteran did not timely file an NOD with an April 2011 decision denying him entitlement to service connection for chronic kidney disease and stress.

In April 2011, the RO issued a rating decision denying service connection for chronic kidney disease and "stress."  In the accompanying notification letter, dated in May 2011, the Veteran was advised that he had one year from the date of that letter to appeal the decision.  He was also provided a copy of VA Form 4107, Your Rights to Appeal Our Decision, which explained his right to appeal. 

Thereafter, in August 2012, more than one year after the May 2, 2011 date of the rating decision notice letter,  a written statement was received from the Veteran's agent representative expressing disagreement with the April 2011 rating decision to the extent that it denied service connection for a kidney disability and stress.  The agent representative further stated, "We are aware that this is an untimely filed NOD but the veteran was seeking representation and requesting a copy of his claim folder."  The Veteran was notified the same month that the August 2012 NOD was not timely, and current appeal followed.

At the outset, the Veteran does not contend that he did file a timely NOD, nor does he assert that he did not receive the April 2011 rating decision in a timely manner.  Similarly, he does not assert that he had a physical and/or mental disability that prevented him from filing a timely NOD to the April 2011 rating decision.  Rather, he asserts that his request for a copy of his claims file and his seeking representation constitute good cause for his failure to file a timely NOD.  

However, the Board is not persuaded.  The record shows that the Veteran did not request a copy of his claims file until April 2012, near the end of the one year appeal period following issuance of the April 2011 rating decision on May 2, 2011.  Moreover, the record shows that the Veteran was provided guidance on how to obtain representation from service organizations as early as September 2010 and again in March 2011.  Thus, he had ample time during the relevant appeal period within which to obtain representation and his claims file, and neither the Veteran nor his representative has provided any argument as to why seeking representation or requesting the claims file would have prevented him from filing a timely NOD.

Thus, the Board finds that good cause has not been shown to waive the lack of timeliness of the NOD.  The May 2011 letter clearly notified the Veteran of the RO's determination on his claims and that he had one year to appeal the decision.  The Veteran has not presented any persuasive reason for his failure to submit an NOD within one year.  His argument that he did not file a timely NOD because he was requesting a copy of his claims file and obtaining representation is of no avail; the May 2011 notice letter clearly indicates that he had one year to appeal the decision, the Veteran had ample opportunity to request his claims file and obtain representation during the appeal period, and neither of those actions would have prevented the Veteran filing a timely NOD.

For the foregoing reasons, the Board concludes that the Veteran's NOD with a April 2011 rating decision was not timely filed.

In adjudicating this claim the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Ear Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran seeks entitlement to service connection for left ear hearing loss which he alleges is due to noise exposure in service.  Specifically, he asserts noise exposure from diesel engines.  Additionally, the Veteran asserts he has had difficulty hearing due to ringing in his ears since and as a result of his service.

The Veteran's service treatment records document years of noise exposure, including exposure to "excessive noises" from diesel engines and involvement in a hearing conservation program.  Thus, the Board finds the Veteran's reports of noise exposure in service to be consistent with circumstances of his service and supported by available service records.  Therefore, exposure to acoustic trauma in service is conceded.

Service treatment records further show that audiometric testing in February 1988 revealed a hearing loss disability for VA purposes in the left ear.  Specifically, an audiogram at that time revealed a left ear pure tone threshold of 40 decibels at 4000 Hertz.  Thus, for the left ear, a hearing disability for VA purposes was first shown in service.  38 C.F.R. § 3.385.  Indeed, mild sensorineural hearing loss was specifically noted on the February 1988 examination report and on a December 1989 separation examination report.  Moreover, VA treatment notes show complaints of decreased hearing as early as November 20015, and a post-service VA examination in July 2011 showed a current left ear hearing loss disability for VA purposes.

The Board is cognizant of the July 2011 VA examiner's opinion that the Veteran's hearing loss was not caused by his noise exposure in service because the 1989 audiogram showed hearing within normal limits for VA purposes, and because when entrance and separation audiograms are compared, there is no significant change beyond normal variability.  However, as noted, a left ear hearing loss disability for VA purposes was first shown in service just prior to separation.  Further, while left ear hearing loss for VA purposes was not shown on the December 1989 separation examination report, there was some degree of left ear hearing loss as evidenced by pure tone thresholds of 25 and 45 decibels at 4000 Hertz and 6000 Hertz, respectively, and by a diagnosis of mild high frequency hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385). 

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Turning to tinnitus, the Board notes that the July 2011 VA examiner opined, based on examination of the Veteran and a review of medical records, that the Veteran's tinnitus is secondary to hearing loss.  Significantly, there is no contrary opinion of record.  As the Board has granted service connection for left ear hearing loss, and the only probative evidence addressing service connection for tinnitus on a secondary basis is in favor his claim, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.

ORDER

As the Veteran did not file a timely NOD in regard to the April 2011 rating decision, the appeal is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for right ear hearing loss and a low back disability, as well as nonservice-connected pension benefits.

The Veteran was afforded a VA audiological examination in July 2011.  At that time, the examiner confirmed that the Veteran has right ear hearing loss for VA purposes but opined that it is not at least as likely as not related to service.  In support of that opinion, the examiner stated that the 1989 audiogram at separation showed hearing within normal limits for VA purposes, and when entrance and separation audiograms are compared, there is no significant change beyond normal variability, which the examiner suggested would be typical with noise-induced hearing loss.  The examiner also referenced a study that found there to be no reasonable basis for delayed-onset hearing loss.  

However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Moreover, pertinent to the study regarding delayed-onset hearing loss, the Board finds it probative that some degree of right ear hearing loss was actually shown in service, as evidenced by pure tone thresholds of 40 decibels at 6000 Hertz in September 1983, and 25 and 35 decibels respectively at 4000 Hertz and 6000 Hertz in April 1985 and during the December 1989 separation examination.  Thus, the examiner's rationale is not entirely consistent with the evidence of record, and the Board finds that a new examination is necessary.

Regarding the low back disability, the Board observes that the Veteran was afforded VA examinations in February 2011 and July 2011, pursuant to which the July 2011 VA examiner opined that the Veteran's current lumbar spine disability is not related to service.  In support of that opinion, the examiner relied upon an absence of complaints of chronic back pain since 1989, and an expectation of more significant findings than the facet arthrosis and mild herniated nuclear pulposus that shown on MRI.  

The Board finds that the July 2011 opinion is inadequate for a number of reasons.  Foremost, the Veteran's service treatment records show on and off complaints of low back pain with a reported onset around 1975 and assessments of muscle strain, and the December 1989 separation examination report documents an old back injury with occasional mild symptoms.  Thus, the service treatment records document a chronic low back condition that was present throughout service and at discharge.  Furthermore, the Veteran has provided competent and credible lay testimony of continuing low back pain since service, and given the documented evidence of nearly 15 years of periodic back pain in service, the Board finds his post-service reports to be credible.  As such, the examiner's reliance on an absence of post-service chronic back complaints is misplaced.  Additionally, the examiner did not reconcile the findings of tenderness at L5-S1in service in October 1984 with the October 2007 MRI findings of a disc bulge at L5-S1.  Such evidence tends to support the Veteran's claim and should be addressed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in view of the foregoing deficiencies in the July 2011 audiological and spine examinations, additional VA examinations are necessary.

Additionally, it appears that there may be outstanding treatment records.  A May 2009 SSA examination report indicates that the Veteran had a series of nerve blocks related to radiating low back pain, with the last injection received in 2008.  Records related to that treatment are not of record and should be obtained on remand.  Furthermore, VA treatment notes dated in November 2005 show that the Veteran was receiving private treatment prior to establishing VA care.  As those private treatment records may show post-service back complaints, they should be obtained as well.

Finally, with regard to the Veteran's claim of entitlement to nonservice-connected pension benefits, basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3 (a)(3).  To be eligible for pension, the Veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3 (a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In this case, the evidence suggests that the Veteran may be permanently and totally disabled as a result of nonservice-connected disability.  However, it is unclear whether he meets the net worth and income requirements.  On remand, the AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities throughout the period on appeal.  The Veteran should also be provided a VA Form 21-8416 Itemization of Medical Expenses for the appeal period, as it is possible that his annual income could be decreased by documentation of additional unreimbursed medical expenses.  Unreimbursed medical expenses include (but are not limited to) such items as ambulance hire; back supports; braces; convalescent home; dental service (cleaning, x- rays, fillings, dentures); eye care (ophthalmologist, optician, optometrist); hearing aids and batteries; hospital expenses; insulin treatment; insurance premiums (medical insurance only); laboratory tests; Medicare Part B premiums; Medicare Part D premiums; physical examinations; wheelchairs; and x-rays. Also included are transportation expenses for medical purposes (41.5 cents per mile effective January 1, 2009, plus parking and tolls or actual fares for taxi, buses). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include records related to nerve blocks and records from Sea Island Medical Clinic, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  The AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining income/net worth statements and itemized unreimbursed medical expenses, and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period.

3.  Then, schedule the Veteran for a VA audiological examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current right ear hearing loss disability is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a right ear hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, specifically discussing why his current right ear hearing loss is/is not merely a delayed response to his in-service noise exposure. 

In rendering the opinion, please discuss the significance of the years of in-service noise exposure shown in the record, the evidence of some degree of right ear high frequency hearing loss in service, and the finding of mild high frequency hearing loss on the December 1989 separation examination report.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the audiologist is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Schedule the Veteran for a VA spine examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file, the audiologist should respond to the following:

(a)  Diagnose all current low back disabilities.

(b)  For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is related to his period of active duty, to include his back injury and ongoing low back complaints therein, or that a current low back disability first manifested in or within a year of his separation from service?  Please explain why or why not.  

In rendering this opinion, please discuss the significance of the in-service low back injury, his ongoing complaints of low back pain, the findings of tenderness at L5-S1 along with the 2007 MRI finding of a disc bulge at L5-S1, and the notation of a low back disability on the December 1989 separation examination report.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.

A discussion of the underlying reasons for any opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


